 



Confidential Treatment Requested
EXECUTION COPY
AMENDMENT AND WAIVER NO. 2 TO THE CREDIT AGREEMENT
Dated as of September 30, 2005
          AMENDMENT NO. 2 TO THE CREDIT AGREEMENT (this “Amendment No. 2”) among
The Kansas City Southern Railway Company, a Missouri corporation, (the
“Borrower”), Kansas City Southern, a Delaware corporation (the “Parent”), the
subsidiary guarantors listed on the signature page hereof (the “Subsidiary
Guarantors”), the Lender Parties (as hereinafter defined) party hereto, The Bank
of Nova Scotia (“BNS”), as collateral agent (the “Collateral Agent”) and BNS, as
administrative agent (the “Administrative Agent”; together with the Collateral
Agent, the “Agents”).
PRELIMINARY STATEMENTS:
          (1) The Borrower, the Parent, the Subsidiary Guarantors, certain
financial institutions and other persons from time to time parties thereto
(collectively, the “Lender Parties”), the Agents, Morgan Stanley Senior Funding,
Inc. (“Morgan Stanley”), as syndication agent, BNS and Morgan Stanley, as joint
lead arrangers and joint bookrunners, and Harris N.A. (as successor by merger
with Harris Trust and Savings Bank), as documentation agent, have entered into
that certain Credit Agreement dated as of March 30, 2004 (as amended by
Amendment No. 1 and as otherwise amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; capitalized terms used herein but not defined
shall be used herein as defined in the Credit Agreement).
          (2) The Borrower has requested that the Revolving Credit Facility be
increased in an amount equal to $25,000,000 in excess of the principal amount of
the Revolving Credit Facility under the Credit Agreement prior to the
effectiveness of this Amendment No. 2.
          (3) Each Person who executes and delivers this Amendment No. 2 as an
additional Revolving Credit Lender (each, an “Additional Revolving Credit
Lender”), will make a commitment on the Amendment No. 2 Effective Date (as
hereinafter defined) in an aggregate principal amount equal to the amount set
forth opposite its name on Schedule I to the Credit Agreement, as amended as of
the Amendment No. 2 Effective Date (as hereinafter defined) (the “Amended
Schedule I”) (a copy of which has been delivered to the Borrower).
          (4) The Borrower has requested that the Lenders amend the Credit
Agreement (a) to effect the changes described above and (b) to make other
amendments set forth below.
KCS — Amendment No. 2
Portions of this document appearing on pages 5, 6, 8, 9, 10 and 12 and
containing the symbol * * * indicate omitted information that has been filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 



--------------------------------------------------------------------------------



 



          (5) The Lenders and the Additional Revolving Credit Lenders (as
defined in this Amendment No. 2) have agreed, subject to the terms and
conditions hereinafter set forth, to amend the Credit Agreement in certain
respects as set forth below.
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration (the receipt and sufficiency of which is hereby
acknowledged), the parties hereto hereby agree as follows:
          SECTION 1. Amendment of Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 3 of this Amendment No. 2, hereby
amended as follows:
    (a) Section 1.01 of the Credit Agreement is hereby amended as follows:
    (i) By amending and restating the definition of “Amended Schedule I” in its
entirety as follows:
    “Amended Schedule I” has the meaning specified in Amendment No. 2.”
    (ii) By amending and restating clause (a)(ii) of the definition of
“Applicable Margin” in its entirety to read as follows:
    “(ii) thereafter, a percentage per annum determined by reference to the
Leverage Ratio, as set forth below:

                                      Eurodollar Rate         Leverage Ratio  
Base Rate Advances     Advances     Commitment Fee  
Level I
                       
less than 3.25: 1.00
    0.25 %     1.25 %     0.375 %
 
                       
Level II
                       
3.25: 1.00 or greater, but less than or equal to 4.25: 1.00
    0.50 %     1.50 %     0.375 %
 
                       
Level III
                       
greater than 4.25: 1.00 but less than or equal to 5.25:1.00
    0.75 %     1.75 %     0.50 %
 
                       
Level IV
                       
greater than 5.25: 1.00
    1.25 %     2.25 %     0.50%"  

KCS — Amendment No. 2

2



--------------------------------------------------------------------------------



 



    (iii) By amending and restating clause (b) of the definition of “Applicable
Margin” in its entirety to read as follows:
“(b) in respect of the Term B1 Facility, 0.50% per annum for Base Rate Advances
and 1.50% per annum for Eurodollar Rate Advances.”
    (iv) By amending and restating the definition of “Initial Swing Line Bank”
in its entirety as follows:
““Initial Swing Line Bank” means the bank listed on the signature page to
Amendment No. 2 as the Initial Swing Line Bank.”
    (v) By amending and restating the definition of “Material Debt” in its
entirety and inserting the following definition in its place:
“Material Debt” means (i) Debt (other than the Obligations hereunder) of the
Parent or its Subsidiaries in an aggregate principal amount exceeding
$20,000,000 or (ii) obligations in respect of any Hedge Agreement of the Parent
or its Subsidiaries in an aggregate principal amount exceeding $50,000,000. For
purposes of determining Material Debt, the “principal amount” of the obligations
of Parent or any Subsidiary in respect of any Hedging Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that Parent or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.”
    (vi) By amending and restating clause (b) of the definition of “Net Cash
Proceeds” in its entirety and inserting the following definition in its place:
“(b) with respect to the incurrence or issuance of any Debt by the Parent or any
of its Subsidiaries (other than Debt permitted pursuant to Section 5.02(b)(i),
(ii), (iii) and (iv)), the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such incurrence or issuance over
(ii) the underwriting discounts and commissions or other similar payments, and
other out-of-pocket costs, fees, commissions, premiums and expenses incurred by
the Parent or any of its Subsidiaries in connection with such incurrence or
issuance to the extent such amounts were not deducted in determining the amount
referred to in clause (i).”
    (vii) By appending a new clause (c) to the definition of “Net Cash Proceeds”
as follows:
    “(c) with respect to the incurrence or issuance of any Debt by the Parent or
any of its Subsidiaries pursuant to Section 5.02(b)(v), the sum of (i) the first
$100,000,000 in cash and Cash Equivalents received in connection with such
incurrence or issuance, (ii)
KCS — Amendment No. 2

3



--------------------------------------------------------------------------------



 



any amount of such cash and Cash Equivalents received not used to prepay the
then outstanding Revolving Credit Advances under the Revolving Credit Facility
in accordance with Section 2.06(a) and (iii) any amount of such cash and Cash
Equivalents received not used to repay that certain $35,000,000 note owed to
Grupo TMM SA de CV in connection with the acquisition Grupo TFM SA de CV.”
    (viii) The proviso in the definition of “EBITDA” is hereby amended in its
entirety as follows:
“; provided, however, that EBITDA shall exclude (i) non-cash charges not to
exceed $26,000,000 in the aggregate for the periods ending, June 30, 2003,
September 30, 2003, December 31, 2003 and March 31, 2004, including, without
limitation, non-cash charges consisting of debt issuance costs, claims
adjustments and accounting changes, (ii) without duplication of any applicable
amounts pursuant to immediately preceding clause (i), non-cash charges not to
exceed $5,000,000 in the aggregate per annum arising from debt issuance costs,
claims adjustments and accounting changes, and (iii) expenses incurred in
connection with the Grupo TFM Acquisition in an amount not to exceed
$20,000,000.”
    (ix) The phrase “to the extent permitted pursuant to Section 5.02(m)” in
clause (d)(i) of the definition of “Excess Cash Flow” is deleted in its
entirety.
    (x) By amending and restating the definition of “Prepayment Date” in its
entirety and inserting the following definition in its place:
““Prepayment Date” means with respect to any cash receipts from a transaction
described in clause (a) or (b) of the definition of “Net Cash Proceeds”,
(x) other than in the case of the incurrence or issuance of Debt pursuant to
Section 5.02(b)(v), the third Business Day, and (y) in the case of the
incurrence or issuance of Debt pursuant to Section 5.02(b)(v), the 105th day, in
each case, following the date of the receipt of such Net Cash Proceeds by the
Parent or any of its Subsidiaries or, if any cash receipts from a transaction
described in clause (a) of the definition of “Net Cash Proceeds” are not deemed
to be Net Cash Proceeds pursuant to the penultimate proviso of such clause and
are not reinvested in the business of the Borrower and its Subsidiaries within
360 days after the date of receipt thereof, the date which is 360 days following
the date of receipt of such cash receipts.”
    (xi) By amending and restating the definition of “Revolving Credit
Commitment” in its entirety and inserting the following definition in its place:
“ Revolving Credit Commitment” means, collectively, (a) with respect to each
Revolving Credit Lender, the amount set forth opposite such
KCS — Amendment No. 2

4



--------------------------------------------------------------------------------



 



Lender’s name on Amended Schedule I under the caption “Total Revolving Credit
Commitment” and (b) if any such Lender has entered into one or more Assignment
and Acceptances, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d), in each case, as such Lender’s
“Total Revolving Credit Commitment”, may be reduced at or prior to such time
pursuant to Section 2.05.”
    (xii) By amending and restating the definition of “Senior Secured Debt” in
its entirety as follows:
““Senior Secured Debt” means any Debt that is pari passu with the Debt under the
Loan Documents and secured on a first priority basis; provided that, all Debt
incurred to purchase newly-acquired equipment to the extent such newly-acquired
equipment is subject to a Sale and Leaseback Transaction shall not constitute
“Debt” for the purposes of this definition if such transaction is consummated on
or prior to the 105th day of the acquisition of such newly-acquired equipment
subject to such Sale and Leaseback Transaction.”
    (xiii) By inserting the phrase * * * (except that, for purposes of (x)
Section 5.02(o) and (y) in the calculation of EBITDA (to the extent attributable
to the Borrower based on the Borrower’s pro rata share of the outstanding Equity
Interests of * * *
    (xiv) By inserting the following new definitions therein in the appropriate
alphabetical order:
“Additional Revolving Credit Commitment” means, with respect to an Additional
Revolving Credit Lender, the commitment of such Additional Revolving Credit
Lender to make Revolving Credit Advances in an amount in US Dollars set forth
next to the name of such Additional Revolving Credit Lender on Amended
Schedule I thereto under the caption “Additional Revolving Credit Commitment”.
The aggregate amount of the Additional Revolving Credit Commitments shall be
equal to $25,000,000.
“Additional Revolving Credit Lender” means a Person with an Additional Revolving
Credit Commitment to make Revolving Credit Advances to the Borrower, it being
understood that an Additional Revolving Credit Lender may be an Original
Revolving Credit Lender.
KCS — Amendment No. 2

5



--------------------------------------------------------------------------------



 



“Amendment No. 2” means the Amendment No. 2 to the Credit Agreement, dated as of
September 30, 2005, among the Borrower, the Agents and the Lenders party
thereto.
“Amendment No. 2 Effective Date” means September 30, 2005.
“Commitment Fee” has the meaning specified in Section 2.08(a).
* * *
* * *
“Non-Consenting Lender” means, in the event that the Required Lenders have
agreed to any consent, waiver or amendment pursuant to Section 9.01 that
requires the consent of one or more Lenders in addition to the Required Lenders,
any Lender who is entitled to agree to such consent, waiver or amendment but who
does not so agree.
“Non-Core Business Subsidiary” means any single domestic Subsidiary of the
Borrower and any of such Subsidiary’s respective Subsidiaries conducting
business of a nature distinct from that of the Loan Parties.
“Original Revolving Credit Advance” means a “Revolving Credit Advance” as
defined in Section 1.01 of this Credit Agreement, as in effect prior to the
Amendment No. 2 Effective Date.
“Original Revolving Credit Lender” means a “Revolving Credit Lender” as defined
in Section 1.01 of this Credit Agreement, as in effect prior to the Amendment
No. 2 Effective Date.”
“Original Revolving Credit Commitment” means for each Original Revolving Credit
Lender executing Amendment No. 2 the outstanding principal amount of its
Original Revolving Credit Advances, immediately prior to the effectiveness of
Amendment No. 2.
    (b) Section 2.01(b) of the Credit Agreement is hereby amended by deleting
“$5,000,000” in the seventh line thereof and replacing it with “$2,000,000”.
KCS — Amendment No. 2

6



--------------------------------------------------------------------------------



 



    (c) Section 2.02(a) of the Credit Agreement is hereby amended by
(i) deleting “11:00 A.M.” in the second line thereof and replacing it with “1:00
P.M.” and (ii) deleting “10:00 A.M.” in the fourth line thereof and replacing it
with “12:00 P.M.”.
    (d) Section 2.02 of the Credit Agreement is hereby amended by adding at the
end thereof a new subsection (g) as follows:
“(g) On the Amendment No. 2 Effective Date, (i) in connection with any Revolver
Credit Borrowing on such date, the Additional Revolving Credit Lender shall make
an Advance in respect of such Revolving Credit Borrowing (up to the maximum
amount thereof) or (ii) in any other case, the Additional Revolving Credit
Lender and the Original Revolving Credit Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, in each
case, such as to cause each Revolving Credit Lender to hold its Pro Rata Share
of all Revolving Credit Advances after giving effect to such Revolving Credit
Borrowing; it being understood that any reallocation made pursuant to this
subsection (g) of this Section 2.02 among the Revolving Credit Lenders shall be
made so as to minimize the expenses to the Borrower pursuant to Section 9.04(c)
hereof in connection with such reallocation.”
    (e) Section 2.06(a) of the Credit Agreement is hereby amended by deleting
“$5,000,000” in the eighth line thereof and replacing it with “$2,000,000”.
    (f) Section 2.08(a) of the Credit Agreement is hereby amended as follows:
“(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of the Revolving Credit Lenders a commitment fee (the “Commitment Fee”),
from the Effective Date in the case of each Initial Lender, from the Amendment
No. 2 Effective Date in the case of each Additional Revolving Credit Lender and
from the effective date specified in the Assignment and Acceptance pursuant to
which it became a Lender in the case of each other Lender until the Termination
Date, payable in arrears quarterly on the last day of each March, June,
September and December, commencing June 30, 2004, and on the Termination Date,
equal to the Applicable Margin times the average daily Unused Revolving Credit
Commitment of such Lender; provided, however, that any Commitment Fee accrued
with respect to any of the Commitments of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such Commitment Fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no Commitment Fee shall accrue on any of the Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.”
KCS — Amendment No. 2

7



--------------------------------------------------------------------------------



 



    (g) Section 5.01 is hereby amended by adding a new subsection (p) to the end
thereof:
“(p) Maintenance of Separate Existence. * * * to (i) maintain its funds in
accounts which are separate and distinct from any account maintained by any Loan
Party or any of its Subsidiaries, (ii) maintain its own business and financial
records, (iii) act pursuant to corporate resolutions or similar authority
granted in accordance with the * * * and with procedures required by any other
organizational document of the * * * , (iv) document and record in its financial
records each transaction between * * * on the one hand, and any Loan Party or
any of its Subsidiaries, on the other hand, in accordance with business
practices commonly employed by enterprises similar to * * * with respect to
transactions with non-Affiliates, (v) conduct its business with third parties in
the name of * * * capitalization adequate (in the reasonable determination of
the Parent) to meet its reasonably anticipated business needs.”
    (h) Clause (i)(I) of Section 5.02(b) of the Credit Agreement is hereby
renumbered as clause (J) and a new clause (I) is inserted after clause (H) as
follows:
“(I) Debt incurred to finance newly-acquired equipment in contemplation of a
Sale and Leaseback Transaction within 105 days following the incurrence thereof
pursuant to Section 5.02(h)(iii), to the extent the conditions set forth therein
are satisfied;”
    (i) The word “and” is deleted at the end of clause (iii) of Section 5.02(b)
of the Credit Agreement, the “.” is deleted at the end of clause (iv) of
Section 5.02(b) of the Credit Agreement and replaced with the word “and”, and a
new clause (v) is appended to Section 5.02(b) as follows:
“(v) Debt owed by the Parent, the Borrower, or any Subsidiary of the Parent to *
* * which Debt shall not exceed an aggregate amount equal to * * * be unsecured
and on terms and conditions acceptable to the Administrative Agent, including,
without limitation, (A) subordination terms and (B) compliance with
Section 5.02(o) hereof;”
    (j) Section 5.02(c) of the Credit Agreement is hereby amended in its
entirety as follows:
“(c) Change in Nature of Business. Make, or permit any of their Subsidiaries
(other than, with respect to the Borrower, a Non-Core Business Subsidiary) to
make, any material change in the nature of its business as carried on at the
date hereof.”
KCS — Amendment No. 2

8



--------------------------------------------------------------------------------



 



    (k) The word “and” is deleted at the end of clause (iv) of Section 5.02(e)
of the Credit Agreement, the “.” is deleted at the end of clause (v) of
Section 5.02(e) of the Credit Agreement and replaced with the “; and”, and a new
clause (vi) is appended to Section 5.02(e) as follows:
“(vi) * * *
    (l) Clause (i) of Section 5.02(f) of the Credit Agreement is hereby amended
in its entirety as follows:
“(i) Investments by Parent, the Borrower and their Subsidiaries in Loan Parties;
provided that, with respect to the Borrower, all such Investments in a Non-Core
Business Subsidiary shall not exceed an aggregate principal amount equal to
$15,000,000 at any time outstanding, including, with respect to any assets
comprising such Investment, the fair market value thereof;”
    (m) Section 5.02(h)(i), (ii) and (iii) of the Credit Agreement are hereby
amended in their entirety as follows:
“(i) Sale and Leaseback Transactions involving locomotives, rolling stock or
other equipment with Southern Capital Corporation, LLC;
(ii) Sale and Leaseback Transactions permitted by clauses (viii) and (x) of
Section 5.02(f); and
(iii) any other Sale and Leaseback Transaction if (i) at the time of such Sale
and Leaseback Transaction no Default shall have occurred and be continuing,
(ii) the proceeds from the sale of the subject property shall be at least equal
to its fair market value on the date of such sale, and (iii) the sum of (A) the
aggregate principal amount of the outstanding Debt of Parent and its
Subsidiaries secured by Liens permitted by clause (viii) of Section 5.02(a) and
(B) the Attributable Debt in connection with all Sale and Leaseback Transactions
of Parent and its Subsidiaries permitted by this Section 5.02(h)(iii) does not
at any time exceed 10% of Consolidated Net Worth; provided that any Sale and
Leaseback Transaction permitted pursuant to this Section 5.02(h)(iii) shall be
deemed not to include any Attributable Debt for the purposes hereof to the
extent that such Sale and Leaseback Transaction is consummated with respect to
such newly-acquired equipment.”
    (n) Section 5.02(m) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
KCS — Amendment No. 2

9



--------------------------------------------------------------------------------



 



“[Intentionally omitted.]”
    (o) Clause (xiii) of Section 5.02(f) is renumbered as clause (xiv) and
restated as follows:
“(xiv) Investments not expressly permitted by clauses (i) through (xiii);
provided that the aggregate amount of all such Investments shall not at any time
exceed $10,000,000.”
    (p) A new clause (xiii) is added to Section 5.02(f) as follows:
“(xiii) * * *
    (q) The following proviso is appended to Section 5.04 of the Credit
Agreement:
“provided that, with respect to clause (a) and (b) of this Section 5.04, for
purposes of the calculation of the Leverage Ratio and the Interest Coverage
Ratio, respectively, all Debt incurred to purchase newly-acquired equipment to
the extent such newly-acquired equipment is subject to a Sale and Leaseback
Transaction shall not constitute “Debt” for the purposes of this Section 5.04 if
such transaction is consummated on or prior to the 105th day of the acquisition
of such newly-acquired equipment subject to such Sale and Leaseback
Transaction.”
    (r) Section 9.15 is appended to Article IX of the Credit Agreement as
follows:
“Section 9.15 Non-Consenting Lenders. If at any time, any Lender becomes a
Non-Consenting Lender, then the Borrower may, at its sole cost and expense, on
prior written notice to the Administrative Agent and such Lender, replace such
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 9.07 all of its rights and obligations under this Agreement
to one or more Eligible Assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to the Borrower to find a
replacement Lender or other such Person; provided, further, that such
Non-Consenting Lender shall be entitled to receive the full outstanding
principal amount of Advances so assigned, together with accrued interest and
fees payable in respect of such Advances as of the date of such assignment.”
          SECTION 2. Conditions to Effectiveness. (a) Except with respect to
Section 1(a)(ii) and Section 1(a)(iii) of this Amendment No. 2 with respect to
which subsections (b) and (c) below, respectively, shall apply, this Amendment
No. 2 and the amendments contained herein shall become effective as of the date
hereof (the “Amendment No. 2 Effective
KCS — Amendment No. 2

10



--------------------------------------------------------------------------------



 



Date”) when each of the conditions set forth in this Section 2 to this Amendment
No. 2 shall have been fulfilled to the satisfaction of the Administrative Agent:
    (i) Execution of Counterparts. The Administrative Agent shall have received
counterparts of this Amendment No. 2, duly executed and delivered on behalf of
each of the (a) Loan Parties, (b) the Required Lenders, and (c) one or more
Additional Revolving Credit Lenders providing Additional Revolving Credit
Advances in an amount equal to $25,000,000 or as to any of the foregoing
parties, advice reasonably satisfactory to the Administrative Agent that each of
the foregoing parties has executed a counterpart of this Amendment No. 2.
    (ii) Payment of Fees and Expenses. The Borrower shall have paid all
reasonable expenses (including the reasonable fees and expenses of Shearman &
Sterling LLP) incurred in connection with the preparation, negotiation and
execution of this Amendment No. 2 and other matters relating to the Credit
Agreement from and after the last invoice to the extent invoiced.
    (iii) Evidence of Debt. Each Additional Revolving Credit Lender shall have
received, if requested, one or more Notes payable to the order of such Lender
duly executed by the Borrower in substantially the form of Exhibit A-1 to the
Credit Agreement, evidencing the Revolving Credit Commitment of such Lender.
    (iv) Interest, Etc. The Borrower shall have paid to all the Original
Revolving Credit Lenders all accrued and unpaid interest on the Original
Revolving Credit Advances to the Amendment No. 2 Effective Date, plus any loss
or expense pursuant to Section 9.04(c) of the Credit Agreement.
    (v) Certificates. The Administrative Agent shall have received (i) a
certificate of the Secretary or an Assistant Secretary of each of the Loan
Parties certifying (A) the names and true signatures of the officers of each of
the Loan Parties authorized to sign this Amendment No. 2 and the other documents
to be delivered hereunder and (B) the resolutions of the Board of Directors of
the Loan Parties evidencing approval for this Amendment No. 2 and (ii) a
certificate of an officer of each of the Loan Parties certifying (A) that no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body, or any third party to any
agreements and instruments is required for the due execution, delivery or
performance by each of the Loan Parties of this Amendment No. 2, (B) the
representations and warranties contained in Section 5 of this Amendment No. 2
are true and correct and (C) no event has occurred and is continuing that
constitutes a Default.
    (vi) Additional Collateral Documents. All necessary modifications or
confirmations to the Collateral Documents in effect on the Amendment No. 2
Effective Date shall have been duly executed and delivered so as to ensure the
continued effectiveness of the security interests created thereby, as reasonably
determined by the Administrative Agent and its counsel, and the Administrative
Agent shall have received evidence that all such other action (including,
without limitation, (A) title searches with
KCS — Amendment No. 2

11



--------------------------------------------------------------------------------



 



respect to any real property of any Loan Party that is subject to a Mortgage and
payment of all expenses incurred in connection therewith and (B) payment of all
recording fees, if any, in connection with the transactions contemplated by this
Amendment No. 2) as shall be necessary or desirable to record, perfect or
protect the security interests of the Secured Parties shall have been taken (it
being understood that, with respect to any such action which has not been taken
prior to the Amendment No. 2 Effective Date, the Borrower may, in the reasonable
discretion of the Administrative Agent, be granted an additional period to take
such action not to exceed thirty (30) days (which may be extended in the sole
discretion of the Administrative Agent) after the Amendment No. 2 Effective
Date).
    (vii) Legal Details, Etc. All documents executed or submitted pursuant
hereto shall be reasonably satisfactory in form and substance to the
Administrative Agent and Shearman & Sterling LLP as counsel. The Administrative
Agent and its counsel shall have received all information and such counterpart
originals or such certified or other copies or such materials as the
Administrative Agent or its counsel may reasonably request, and all legal
matters incident to the transactions contemplated by this Amendment No. 2 shall
be reasonably satisfactory to the Administrative Agent and its counsel.
    (viii) No Default. No Default shall have occurred and be continuing, or
would occur as a result of the transactions contemplated by this Agreement.
    (b) Section 1(a)(ii) hereof shall become effective as of the Amendment No. 2
Effective Date when, in addition to the fulfillment to the satisfaction of the
Administrative Agent of each of the conditions set forth in Section 2(a) hereof,
the Revolving Credit Lenders shall consent thereto.
    (c) Section 1(a)(iii) hereof shall become effective as of the Amendment
No. 2 Effective Date when, in addition to the fulfillment to the satisfaction of
the Administrative Agent of each of the conditions set forth in Section 2(a)
hereof, the Term B1 Lenders shall consent thereto.
          SECTION 3. * * * On and after the Amendment No. 2 Effective Date, the
Required Lenders consent to, and thereby instruct the Collateral Agent to,
execute and deliver, at the Grantor’s expense, such documents as such Grantor
shall reasonably request * * *
          SECTION 4. Recalculation of Pro Rata Share; Participations in Letters
of Credit. On the Amendment No. 2 Effective Date and after giving effect to the
Additional Revolving Credit Commitments of each Additional Revolving Credit
Lender, the Administrative Agent shall recalculate the Pro Rata Share of each
Revolving Credit Lender. Pursuant to Section 2.03(c) of the Credit Agreement,
each Additional Revolving Credit Lender shall be deemed, without further action
by any party hereto or to the Credit Agreement, to have purchased from the
Issuing Bank, a participation in each Letter of Credit outstanding on the
Amendment No. 2 Effective Date in an amount for each Additional Revolving Credit
Lender
KCS — Amendment No. 2

12



--------------------------------------------------------------------------------



 



equal to such Lender’s Pro Rata Share of the Available Amount of such Letter(s)
of Credit, effective on the Amendment No. 2 Effective Date.
          SECTION 5. Confirmation of Representations and Warranties. Each of the
Loan Parties hereby represents and warrants, on and as of the date hereof, that
the representations and warranties contained in the Credit Agreement are correct
and true in all material respects on and as of the date hereof, before and after
giving effect to this Amendment No. 2, as though made on and as of the date
hereof, other than any such representations or warranties that, by their terms,
refer to a specific date.
          SECTION 6. Affirmation of Subsidiary Guarantors. Each Subsidiary
Guarantor hereby consents to the amendments to the Credit Agreement effected
hereby, and hereby confirms and agrees that, notwithstanding the effectiveness
of this Amendment No. 2, the obligations of such Subsidiary Guarantor contained
in Article VIII of the Credit Agreement, as amended hereby, or in any other Loan
Documents to which it is a party are, and shall remain, in full force and effect
and are hereby ratified and confirmed in all respects, except that, on and after
the effectiveness of this Amendment No. 2, each reference in Article VIII of the
Credit Agreement and in each of the other Loan Documents to “the Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement, as modified by this Amendment No. 2. Without limiting the
generality of the foregoing, the Collateral Documents to which such Subsidiary
Guarantor is a party and all of the Collateral described therein do, and shall
continue to secure, payment of all of the Secured Obligations (in each case, as
defined therein).
          SECTION 7. Additional Revolving Credit Advances. Upon the Amendment
No. 2 Effective Date, the Additional Revolving Credit Advances shall have the
same terms, rights and obligations as the Original Revolving Credit Advances as
set forth in the Loan Documents.
          SECTION 8. Reference to and Effect on the Loan Documents. (a) On and
after the effectiveness of this Amendment No. 2, each reference in the Credit
Agreement to “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other transaction documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified by this Amendment No. 2.
    (b) The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Amendment No. 2, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the Loan Parties under the Loan Documents, in each
case as amended by this Amendment No. 2.
KCS — Amendment No. 2

13



--------------------------------------------------------------------------------



 



    (c) The execution, delivery and effectiveness of this Amendment No. 2 shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or any Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.
          SECTION 9. Execution in Counterparts. This Amendment No. 2 may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment No. 2 by telecopier or electronic mail in “Portable Document Format”
(PDF) shall be effective as delivery of an original executed counterpart of this
Amendment No. 2.
          SECTION 10. Governing Law. This Amendment No. 2 shall be governed by,
and construed in accordance with, the laws of the State of New York, and shall
be subject to the jurisdictional and service provisions of the Credit Agreement,
as if this were a part of the Credit Agreement.
          SECTION 11. Entire Agreement; Modification. This Amendment No. 2
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof, there being no other agreements or understandings, oral,
written or otherwise, respecting such subject matter, any such agreement or
understanding being superseded hereby, shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns, and
may not be amended, extended or otherwise modified, except in a writing executed
in whole or in counterparts by each party hereto.
[Signatures follow.]
KCS — Amendment No. 2

14



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            THE KANSAS CITY SOUTHERN RAILWAY COMPANY
      By:   /s/ Paul J. Weyandt         Title: Senior Vice President-Finance & 
      Treasurer     

            KANSAS CITY SOUTHERN
      By:   /s/ Paul J. Weyandt         Title: Senior Vice President-Finance & 
      Treasurer     

            SOUTHERN INDUSTRIAL SERVICES, INC.
      By:   /s/ Ronald G. Russ         Title: Vice President & Treasurer       
     

            TRANS-SERVE, INC.
      By:   /s/ Ronald G. Russ         Title: Vice President & Treasurer       
     

            VEALS, INC.
      By:   /s/ Ronald G. Russ         Title: Vice President & Treasurer       
     

            SIS BULK HOLDING, INC.
      By:   /s/ Ronald G. Russ         Title: Vice President & Treasurer       
     

            PABTEX GP, LLC
      By:   /s/ Paul J. Weyandt         Title: Authorized Representative       
     

KCS — Amendment No. 2

15



--------------------------------------------------------------------------------



 



            PABTEX, L.P.
      By:   /s/ Paul J. Weyandt         Title: Authorized Representative       
     

            GATEWAY EASTERN RAILROAD COMPANY
      By:   /s/ Paul J. Weyandt         Title: Vice President & Treasurer       
     

            SCC HOLDINGS, LLC
      By:   /s/ Paul J. Weyandt         Title: Authorized Representative       
     

            SOUTHERN DEVELOPMENT COMPANY
      By:   /s/ Ronald G. Russ         Title: Southern Development Company     
       

            THE KANSAS CITY NORTHERN
RAILWAY COMPANY
      By:   /s/ Ronald G. Russ         Title: Vice President & Chief Financial  
      Officer     

KCS — Amendment No. 2

16



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA,
as Administrative Agent
      By:   /s/ N. Bell         Title:             

            THE BANK OF NOVA SCOTIA,
as Collateral Agent
      By:   /s/ N. Bell         Title:             

            THE BANK OF NOVA SCOTIA
as Swing Line Bank
      By:   /s/ N. Bell         Title:             

KCS — Amendment No. 2

17